DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method. Thus, independent claim 1 is directed to a statutory category of invention.  
However, claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claim is “selecting a request option… to request a new contract by a user; selecting… a contract type and subtype from among a plurality of contract templates; evaluating the selected contract type and subtype template from a template evaluation option… and formatting a series of questions requiring a response by the user; generating… a 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at generating contracts. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could mentally or by hand decide on drafting a new contract, select a contract type and subtype, determine relevant questions for formulating contract clauses, write the contract, and then forward the contract to interested parties. The final step of “integrating” the contract with email is simply the user attaching the user-generated contract to an email message. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to generic computing elements (“computer-implemented,” “integrated email application”). These computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen in para. [0021]. There’s no indication that the other computing elements are anything but generic. 
	The additional, positively recited elements (“receiving a user response… to at least one of the plurality of questions,” “sending the generated contract request… to a predetermined list of users”) represent “Insignificant Extra-Solution Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims.  
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The additional elements all relate to generic computing elements (“computer-implemented,” “integrated email application”). These computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen in para. [0021]. There’s no indication that the other computing elements are anything but generic. Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (see MPEP 2106.06 (h)).
	The additional, positively recited elements (“receiving a user response… to at least one of the plurality of questions,” “sending the generated contract request… to a predetermined list of users”) represent “Insignificant Extra-Solution Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims, since they pertain to receiving or transmitting data over a network. The courts have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed at a high level of generality or as insignificant extra-solution activity (see MPEP 2106.06 (d)).
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-6 and 9 are not directed to any additional abstract ideas but are directed to additional descriptive elements describing the name, nature, structure, and/or content of the data, which do not serve to integrate the abstract idea into a practical application.  
	Claim 7 is not directed to any additional abstract ideas but is directed to a generic computing element (“stored database”).
	Claim 8 is directed to narrowing the abstract idea and therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – Commercial or Legal Interactions and Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion). (The user could simply “recommend” an email subject comprising the contract name and body comprising a user-defined template.)
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-9 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, applicant recites “integrating the generation of the contract request with a generation of a corresponding email draft along with a recipients' email addresses”; however, the specification does not provide explanation as to how this integration occurs. Para. [0010] and [0011] of applicant’s specification disclose – at a high level – “integration of contract authoring system and web email application for easy contract authoring.” While there are multiple ways that “integrating” could be accomplished, e.g. generating the contract request concurrently with the email draft or generating the contract request from within the email, the specification must indicate how applicant performs the invention. As the specification does not provide for further explanation, the claim is rejected due to lack of possession. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites “integrating the generation of the contract request with a generation of a corresponding email draft along with a recipients' email addresses”; however, it’s unclear what applicant means by “integrating” in this context, since multiple interpretations apply. One possible interpretation is that the contract request is generated concurrently with the email draft. Another interpretation is that the contract is generated from within the email. As the specification does not provide for further explanation, the claim is indefinite. Appropriate correction is required.
In claim 6, applicant “correct,” which is a relative term that renders the claim indefinite. The term “correct” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.  
In each of claims 6-8, applicant recites “the system,” which lacks antecedent basis. Appropriate correction is required.
In claim 8, applicant recites “open for editing,” where it’s unclear what applicant means by this phrasing. For the purposes of examining, “open for editing” was interpreted to mean “editable.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novatus User Guide (© 2010, p. 8; hereinafter “Novatus”; NPL attached).

Claim 1
Regarding claim 1, Novatus discloses: a computer-implemented method for quick authoring a contract with an integrated email application and at least one of a plurality of restriction rules {computer-implemented program facilitates “quick authoring for a contract” via Contract Creation Wizard (p. 174) where the program is “integrated” with email via its ability to draft and send emails (pp. 192-193, where the user selects an Address Book with emails); “restriction rules” relating to contract authorization in certain categories described generally in pp. 253-260; see, specifically, p. 258}, comprising the steps of: 
selecting a request option available on the email application to request a new contract by a user {user selects “request option” in form of Creation Wizard button C, which then steps through the creation of a new contract; p. 175}; 
selecting on the email application a contract type and subtype from among a plurality of contract templates {p. 176 shows “contract type” selected via Template Name list dropdown menu D, where it’s indicated a user selects from a “plurality of contract templates” ; p. 177 shows “subtype” selected via Field list dropdown menu A}; 
evaluating the selected contract type and subtype template from a template evaluation option available on the email application and formatting a series of questions requiring a response by the user {p. 177 states that the questions and steps posed by contract wizard in creating the contract will differ, depending on the type of contract created, i.e. the program “evaluates the selected contract type and subtype template” and “formats a series of questions requiring a response by the user”; note that the functionality described by Novatus’s contract wizard results in “template evaluation” via determining user selection and subsequent “formatting [of] a series of questions,” i.e. a software module comprising a “template evaluation option” is indicated by Novatus}; 
receiving a user response on the email application to at least one of the plurality of questions {“user response” to “at least one of the plurality of questions” seen on p. 178, where user selects via Field list dropdown menu A}; 
generating on the email application a customized contract request based upon the selected contract type and subtype template depending on the evaluation step and received user responses {Finish button B on p. 178 demonstrates a “customized contract request based upon the selected contract type and subtype… and received user responses” that’s “generated”}; 
sending the generated contract request through the email application to a predetermined list of users for further processing and approval of the contract {“predetermined list of users for further processing and approval of the contract” defined by individuals selected for signatory approval, where the administrators are responsible for signing the contract, i.e. “processing and approval of the contract”; pp. 194-195} and 
integrating the generation of the contract request with a generation of a corresponding email draft along with a recipients' email addresses {“contract request” and “generated email draft” seen on p. 102, which also includes “recipients' email addresses”}.

Claim 2
Regarding claim 2, Novatus discloses the features of claim 1, including: the restriction rules are at least one selected from restriction over a contract value and restriction over authorizing a contract in certain categories {“restriction rules” relating to contract authorization in certain categories, i.e. company workflows, described generally in pp. 253-260; see, specifically, p. 258}.

Claim 3
Regarding 3, Novatus discloses the features of claim 1, including: the contract type is at least one selected from vendor contract and customer contract on the email application {“contract type” in context of “customers” or “vendors”; p. 110}.

Claim 6
Regarding claim 6, Novatus discloses: the correct predetermined workflow of the contract is triggered by a complex set of rules configured within the system on the email application {“predetermined workflow” and associated “complex rules,” i.e. necessary steps for contract execution, described on p. 124-126}.

Claim 7
Regarding claim 7, Novatus discloses the features of claim 1, including: the system consists of a stored database of email addresses and their hierarchical positions within the system {“stored database of email addresses” seen in Address Book on pp. 32-33, where the “hierarchical relationship within the system” is seen in Person Functions in figure on p. 33}.

Claim 9
Regarding claim 9, Novatus discloses the features of claim 1, including: the draft of the email is user configurable and open for editing {“user configurable” email shown on p. 102, where the email is a “draft” and “open for editing”}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Novatus.

Claim 4
Regarding claim 4, Novatus discloses the features of claim 1, including: the contract subtype {p. 177 shows “subtype” selected via Field list dropdown menu A} but does not explicitly disclose in the same embodiment: the contract subtype is at least one selected from goods, maintenance service, hotel service and consultancy service on the email application.
However, in an alternate embodiment, Novatus discloses: the contract subtype is at least one selected from goods, maintenance service, hotel service and consultancy service on the email application {“consulting” displayed as “subtype” of Level 1 “contract type”; p. 45}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the primary embodiment of Novatus to include the feature of a subtype selection of a consultancy service, as taught by Novatus’s alternate embodiment, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Novatus in view of Srinivasaraghavan et al. (US 20060287966).

Claim 5
Regarding claim 5, Novatus discloses the features of claim 1, but does not disclose: the questions are dependent on the user responses to a previous set of questions.
However, Srinivasaraghavan teaches a similar system for authoring custom contracts that includes: questions are dependent on the user responses to a previous set of questions {complex rules may incorporate one or more questions, the responses to which may drive the application 506 to prompt the user for the answers to additional questions; para. [0028]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the contract emailing system of Novatus to include the feature of dynamic question generation, as taught by Srinivasaraghavan, in order to facilitate the streamlined, automated generation of contracts, thereby reducing the likelihood of error {para. [0004] of Srinivasaraghavan}.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Novatus in view of Adams et al. (US 20070100948).

Claim 8
Regarding claim 8, Novatus disclose the features of claim 1, including: an attached initial draft of the generated contract with the email {Attach Selected Documents button H enables user to attach “initial draft”; p. 102}. 
Noavtus does not explicitly disclose: the system recommends a subject and mail body of the email to the user.
However, Adams disclose a similar system used for generating email responses that includes: the system recommends a subject and mail body of the email to the user {“subject” line 620 and “body” 630 of the reply message 600 generated, i.e. “recommended,” via content drawn from the template reply 800; para. [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the contract emailing system of Novatus to include the feature of recommended email subject and body, as taught by Adams, in order to reduce the time spent by users inputting and retrieving information {para. [0004] of Adams}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Building an E-Contract Management System Using Google Docs,” which describes using templates to build contracts; 
US 6067531, which describes automatic contract generation;
US 20190026848, which describes contract negotiation and drafting;
US 20020042782, which describes automatically generating contracts based on a set of rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
               /J.S.W./               Patent Examiner, Art Unit 3689          
3/11/21                                                                                                                                                                                                                                                                                                                                                                        




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689